Title: To Alexander Hamilton from John Smith, 24 October 1799
From: Smith, John
To: Hamilton, Alexander


          
            Dr. Genl,
            Cheraw Octr. 24th 1799
          
          I have the Honor to acknowledge the Receipt of three Letters from You—Say the 17th 19th and 20th Septr. Your Complaint’s against the incautiousness of Some officers, I will most Certainly attend to—Am In hopes that none of the Officers of the 5th Regiment have been guilty—And Should any of them be So imprudent—it Shall meet a pointed Sensure from Me—I Shall forward with this a report of all the artcles that have been forwarded for the use of the regiment You will find that the Different articles are badly proportioned—I believe the articles gennraly are good—the only material exception is that all the oweralls are Linen—Which (Should the recruiting Service Commence this winter) will have a fatal tendency—
          I Send you a Coppy of a selection and the relative rank of the Compy. officrs of the regiment, as Sent to Me by Major Genl. Pinckney—I am Satisfied that the Genl. Made it from mature Deliberation
          You will find that the Selection is made from three States, which will render it Difficult to Convean them togeather which the Sickly Situation of this State has heatherto prevented—But as the approaching Cool weather will in all probibility restore health to this Climate—I am in hopes that I Shall have orders to Convean the Officers togeather, when this person’s Merit’s and Abilities, I Shall be better acquainted with
          I have written to Genl. Pinckney to Send me a List of the Cadets, and from which I will report to you the name’s of two that are best recomended—For an appolegy in my not being better acquainted with the Merrits of the officers permit me to observe, that Since the 10th of June Last, untill within this three weeks, I have not been able to Leave my Town, and the greater part of the time kept to my bed, oweing to an obstinate remiting fever, which had reduced me to a State of weekiness, from which I have but Sloley recovered—I expect to be in Charleston by the 1st. of Novr. and from there I am in hopes in Some measure to answer you Confidential Letter
          I have the Honor to be with the greatest respect Dr Genl your most Humble Sert.
          
            John Smith
          
          Major Genl. Alexander Hamilton
        